677 F.2d 173
35 Fair Empl.Prac.Cas.  1289
James CHANG, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, and United StatesImmigration and Naturalization Service, Respondents.
No. 81-1596.
United States Court of Appeals,First Circuit.
Submitted March 24, 1982.Decided May 10, 1982.

Scott Kalish, San Juan, P. R., on brief, for petitioner.
Corneilus T. Cashman, Gen. Atty., Immigration and Naturalization Service, on brief, for respondent.
Before COFFIN, Chief Judge, CAMPBELL and BREYER, Circuit Judges.
PER CURIAM.


1
We conclude, in agreement with the decisions in Wiggins v. United States Postal Service, 653 F.2d 219 (5th Cir. 1981) and Christo v. Merit Systems Protection Board, 667 F.2d 882 (10th Cir. 1981), that mixed cases involving both claims of discrimination and of improper agency action must be brought as one action in the district court.  Accordingly we lack jurisdiction over the petition and it is therefore dismissed.